DETAILED ACTION
Status of the Claims
	Applicant’s amendment filed 11 July 2022 is acknowledged. Claims 1, 3, 4, 10, and 15 have been amended, claims 8, 9, 11-14, and 16 remain withdrawn, and claims 1-16 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 1, replace “the said” with either --the-- or --said--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The use of the term “controlled rates” is considered new matter. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reason.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 switches back and forth from singular to plural for a mold cavity (see line 2 and 15) and molds (see line 7) so it is unclear as to whether or not the method requires only a single mold or multiple molds. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reasoning.
In claim 1, is “each identified location” in line 7 the same as or different from “locations” as established in line 1?
Claim 1 establishes locations for reducing defects or improving performance, but then establishes “at least one pair of hole and sonotrode”, which implies that there may only be one location. Therefore, it is unclear if there is supposed to be a single location or multiple locations. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reasoning.
The term “controlled rates” in claim 1 is a relative term which renders the claim indefinite. The term “controlled rates” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the use of the term “controlled rates” renders the pushing of extra material into the casting as indefinite. As claims 2-7, 10, and 15 depend directly from claim 1, they are rejected for the same reasoning.
Claim 4, what exactly is the metes-and-bounds of the limitation “wherein the tip of the sonotrode in contact with molten metal is made of a material conventionally known to metal casting industry for processing liquid metal”? 
Is the “molten metal” in claim 4 supposed to the same as or different from “liquid metal” as established in claim 1? If so, the Examiner suggests amending the claim language to consistently use one phrase for all of the instances.
In claim 10, does the limitation require that the sonotrode be made of a metallic alloy including steel or does it require that the metal casting be made of a metallic alloy including steel?


Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 10, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 (insofar as definite): The prior art, either taken alone or in combination, fails to teach:
	applying ultrasonic vibrations to the liquid metal as soon as the liquid metal touches each sonotrode; and
	applying both ultrasonic vibration and a compressive loading to each sonotrode to push the extra material at controlled rates into the casting at the moment when an isolated liquid pool is formed in the casting before the molds are about to open for casting ejection, in combination with the rest of the limitations of claim 1.

	The closest prior art is Uehara et al. (US 2017/0136533; hereinafter “Uehara”).

	Uehara teaches:
	preparing an elongated sonotrode (pin 96, see Fig. 4; [0047]-[0048]) for each identified location (see Fig. 4), the sonotrode comprising a first end and a second end (see Fig. 4), the first end tightly connected to the ultrasonic horn (lower rod 108, see Fig. 4; [0047]) driven by an ultrasound generating system (micro-vibration generator 118, see Fig. 4; [0049]) and the second end comprising a tip (lower end of an elongated pressing shaft 98, see Fig. 4; [0045]);
	providing a casting mold (combination of dies 52 and 54, see Fig. 4; [0037]) with a cavity (cavity 60, see Fig. 4; [0037]) for housing the sonotrode where local defects exist (see Fig. 4);
	providing a loading device (combination of cylinder main body 106 and upper rod 110, see Fig. 4; [0048]) to the sonotrode in which the loading device drives the sonotrode at predetermined forces, time, and travel rates (see [0047]-[0052]);
	placing the sonotrode in the mold cavity with the tip of the sonotrode at a certain predetermined distance to the final surface of the casting (see Fig. 4), allowing extra material to exist between the tip of the sonotrode and the final surface of the casting (see [0066]);
	filling the mold cavity and the space at the front of the sonotrode with liquid metal (see [0057]-[0058]); 
	applying vibrations to the liquid metal (see [0055]-[0071]); and
	applying both ultrasonic vibration and the compressive loading to the sonotrode (see [0055]-[0071]).

	Uehara fails to teach:
applying ultrasonic vibrations to the liquid metal as soon as the liquid metal touches each sonotrode; and
	applying both ultrasonic vibration and a compressive loading to each sonotrode to push the extra material at controlled rates into the casting at the moment when an isolated liquid pool is formed in the casting before the molds are about to open for casting ejection, in combination with the rest of the limitations of claim 1.

	Claims 2-7, 10, and 15 (insofar as definite): Depend directly from claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        21 October 2022

/KEVIN P KERNS/Primary Examiner, Art Unit 1735